Sawyer, J., dissenting.
I regret that I am finable to agree with my associates in their construction of the covenant in question in this suit. It is in the following words: “ I also bind myself in the sum of five hundred dollars to said Rush not to go into the butchering *73business in said Suisun, without the consent of said Rush, in any manner whatever.”
This, in my opinion, is in the nature of a penalty, and not a covenant for liquidated damages. The principles of construction announced in the prevailing opinion, generally meet my approbation. But on one point I think a qualification is required, and that is the point upon which the construction of this covenant turns. Quoting from the decision in Williams v. Dakin, 22 Wend., a leading case in the United States on the subject, the opinion says: “ But if they (the damages) are wholly uncertain, and incapable of estimation, otherwise than by mere conjecture,” the gross sum will “ be regarded as liquidated damages.” This would, doubtless, be strictly true as applied to the covenant under consideration in that case, and uncertainty in the amount of damages is one element to be considered in the construction of such covenants when the language is doubtful. But it is not of itself a controlling test.
In the case referred to, the contract was for the sale of a newspaper establishment, and the good will and patronage of the paper; five hundred dollars was paid for the type and material, and three thousand dollars for the patronage and good will of the business. There was a covenant not to print or publish in Utica, or suffer to be printed or published in any building owned by the grantor in Utica, for a specified time, any other paper of the character designated. For the faithful performance of their covenants the parties bound themselves in the sum of three thousand dollars. “ Then followed a stipulation that the said sum of three thousand dollars should be and was thereby fixed and settled as liquidated damages, and not as a penal sum for any violation of the covenant,” etc. Here there would seem to be little need of calling in the aid of rules of construction to ascertain what the parties intended by their covenant. Yet it is in construing the foregoing covenant that the Court used the language quoted by Mr. Justice Rhodes. The Court also laid some stress upon the fact that the parties had fixed upon the precise sum (three thousand dollars) as the liquidated damages which was paid *74for the “patronage and good will ” of the paper; and in that case, although the Judges and a majority of the Senators held in accordance with the covenant, that the sum should be regarded as “ liquidated damages,” and “not a penal sum,” five Senators voted the other way.
But in the case now under consideration the covenant contains no such express and decided declaration of the intention of the parties to make the sum “ liquidated damages, and not a penal sum,” as is found in Williams v. Dakin. The language quoted from the opinion in that case, I think, to render it applicable generally, requires qualification; and the required qualification is found well expressed by Mr. Sedgwick, in his work on the Measure of Damages, last ed. p. 443. After a full discussion of the numerous cases on the subject, he lays down five propositions, deducible from those cases which he thinks are to govern whenever a question arises as to whether a sum named in the covenants is to be regarded as a penal sum, or as liquidated damages. The fifth proposition is as follows: “That when, independently of the stipulation, the damages would be wholly uncertain, and incapable or very difficult of being ascertained, except by mere conjecture, then the damages will be usually considered liquidated, if they are so denominated in the instrument.”
The qualification at the close of the jn'oposition is an important one; and the covenant in Williams v. Dakin contained the qualifying terms, while that in the case under consideration does not. The amount is not denominated liquidated damages in the covenant in this case. There is no direct express covenant to pay that particular sum of money. It is undoubtedly a proper case for the 23 arries to stipulate for liquidated damages, but the question is, Have they done so ? I think not. They certainly have not done so in ex23ress terms, nor by an express covenant to q>ay that particular sum. The defendant bound himself “ in the sum of five hundred dollars ” not to do a jm’tieular act, but did not agree to 23ay that particular sum upon a breach of the covenant, whether *75the actual damages sustained should amount to that sum or not.
I have examined a large number of cases, and have not found one where the sum stated has' been held as liquidated damages, unless it was expressly stated to be liquidated, or there was an express covenant to pay a specific sum of money on the doing or not doing of the things provided for. On the contrary, I find many cases where a sum expressly stipulated to be liquidated damages has been held to be penal only, notwithstanding an express stipulation to the contrary; and generally, the fact that the damages are uncertain has been brought in to aid a stipulation for liquidated damages, or an express covenant to pay a specific sum on the delinquency of the party against the ordinary presumption that such sums are penal merely, and in some cases where it would seem that no such aid should be required.
It is also a rule that, “When it is doubtful on the face of the instrument whether the sum mentioned was intended to be stipulated damages, or a penalty to cover actual damages, the Courts hold it to be the latter.” (Sedgwick on Dam., same ed. 440, note 1, p. 441, note 1; Bagley v. Peddie, 5 Sandf. 192.)
In the case under consideration, the most favorable construction for the appellant that can be put upon the covenant is, that there is a reasonable doubt as to the intent of the parties. Such being the case, under the last rule stated it should be construed as a penalty. But to my mind the language is not doubtful. The form of the covenant is much more analagous to the form used in cases of penalty than in cases of liquidated damages. There is no covenant to pay the specific sum of five hundred dollars whether the actual damages amount to that sum or not, and there is no express statement that the same is to be liquidated damages.
I am of the opinion, under the rules of construction established by the numerous cases upon this subject, that the covenant under consideration should be regarded as stipulating for a penal sum, and not for liquidated damages.